DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/06/2021 has been entered.  Claims 1, 11, 23 and 34 have been amended; claims 4-10, 26-32 and 43-44 have been canceled (claims 3, 12-22, 25, 33 and 35-42 were canceled in a previous amendment); and no new claims have been added.  Claims 1-2, 11, 23, 24 and 34 remain.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 has been placed in the record and considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Charles S. Rauch (Attorney Reg. No. 67,072) on 12/07/2021.
The application has been amended as follows:
Amendment to the Specification
Please amend paragraphs [0064] through [0067] as follows:
terminal device according to an embodiment of the present disclosure.
[0065]		FIG. 4 is a schematic block diagram of another terminal device according to an embodiment of the present disclosure.
[0066]		FIG. 5 is a schematic block diagram of a network device according to an embodiment of the present disclosure.
[0067]		FIG. 6 is a schematic block diagram of another network device according to an embodiment of the present disclosure.
Amendment to the Claims:
(Previously presented) A method for accessing a wireless local area network, comprising: 
	receiving, by a terminal device, indication information sent by a network device, the indication information indicating whether the network device supports offloading a data stream on an air interface bearer of the network device to an unlicensed frequency band; 
	in response to determining that the network device supports offloading the data stream to the unlicensed frequency band, sending, by the terminal device, a system message request to the network device, wherein the system message request is used to request the network device to send a system message to the terminal device, and the system message is information for the terminal device to access the wireless local area network; and 
	receiving, by the terminal device, the system message sent by the network device, 	wherein the indication information further comprises: an offloading manner supported by the network device, and 
	the method further comprises: 
	offloading, by the terminal device, the data stream of the terminal device to the unlicensed frequency band according to the offloading manner, 

	wherein the receiving, by the terminal device, the system message sent by the network device comprises: receiving, by the terminal device, other system information (Other SI) sent by the network device, the Other SI comprising the system message; 
	wherein the indication information is carried in the Other SI, or the indication information is carried in minimum system information (MIS);
	wherein the system message comprises: 
	access point (AP) information in a cell where the terminal device is located, a parameter for the terminal device to determine whether to access the AP, and backhaul link capacity information of the AP, and 
	the method further comprises:
	 determining, by the terminal device, a target AP according to the system message; and 	accessing, by the terminal device, the wireless local area network through the target AP; 	wherein the AP information comprises identification information of at least one AP available to the terminal device, and the identification information comprises a service set identifier (SSID) of the AP.

(Previously Presented) The method according to claim 1, wherein the sending, by the terminal device, the system message request to the network device comprises one of the following: 
	sending, by the terminal device, a random access message to the network device on a specific preamble, and requesting the network device to send the system message to the terminal device through the specific preamble; and sending, by the terminal device, radio 

3 - 10. 	(Cancelled)

11. 	(Previously Presented) The method according to claim 1, wherein the parameter comprises: a received signal strength indication (RSSI).

12 - 22. (Cancelled)

23. (Currently Amended) A terminal device, comprising: 
	a transceiver, configured to receive indication information sent by a network device, the indication information indicating whether the network device supports offloading a data stream on an air interface bearer of the network device to an unlicensed frequency band;
	in response to determining that the network device supports offloading the data stream to the unlicensed frequency band, send a system message request to the network device, wherein the system message request is used to request the network device to send a system message to the terminal device, and the system message is information used for the terminal device to access a wireless local area network; and 
	receive the system message sent by the network device, 
	wherein the indication information further comprises: an offloading manner supported by the network device; and 
	the terminal device further comprises: 
	a processor, configured to offload the data stream of the terminal device to the unlicensed frequency band according to the offloading manner, 

	wherein the transceiver is further configured to receive other system information (Other SI) sent by the network device, the Other SI comprising the system message;
	wherein the indication information is carried in the Other SI, or the indication information is carried in minimum system information (MIS);
	wherein the system message comprises: 
	access point (AP) information in a cell where the terminal device is located, a parameter for the terminal device to determine whether to access the AP, and backhaul link capacity information of the AP; and 
	further configured to: 
	determine a target AP according to the system message; and 
	access the wireless local area network through the target AP; 
	wherein the AP information comprises identification information of at least one AP available to the terminal device, and the identification information comprises a service set identifier (SSID) of the AP.

24. 	(Previously Presented) The terminal device according to claim 23, wherein the transceiver is further configured to perform one of the following: 
	send a random access message to the network device on a specific preamble, and request the network device to send the system message to the terminal device through the specific preamble; and send radio resource control (RRC) signaling to the network device, the RRC signaling comprising the system message request.

25 - 33. (Cancelled)

34. 	(Previously Presented) A network device, comprising: 
	a transceiver, configured to: 
	receive a system message request sent by a terminal device, wherein the system message request is used to request the network device to send a system message to the terminal device, and the system message is information used by the terminal device to access a wireless local area network; and 
	send the system message to the terminal device; 
	a processor, configured to generate indication information before the transceiver receives the system message request sent by the terminal device, wherein the indication information is used to indicate whether the network device supports offloading a data stream on an air interface bearer of the network device to an unlicensed frequency band; and 
	wherein the transceiver is further configured to: 
	send the indication information to the terminal device; 
	send other system information (Other SI) to the terminal device, the Other SI comprising the system message; 
	wherein the indication information further comprises: an offloading manner supported by the network device, so that the terminal device can offload the data stream of the terminal device to the unlicensed frequency band according to the offloading manner; 
	wherein the offloading manner comprises: at least one of a first offloading manner and a second offloading manner, the first offloading manner refers to an offloading manner controlled by an access network device, and the second offloading manner refers to an offloading manner controlled by a core network device; 

	wherein the system message comprises access point (AP) information in a cell where the terminal device is located, a parameter for the terminal device to determine whether to access the AP, and backhaul link capacity information of the AP; 
	wherein the AP information comprises identification information of at least one AP available to the terminal device, and the identification information comprises a service set identifier (SSID) of the AP.

35 - 44. (Cancelled)

Allowable Subject Matter
Claims 1-2, 11, 23-24 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and devices for accessing a wireless local area network.
	Applicant’s independent claim 1 recites, inter alia, a method for accessing a wireless local area network defined in the specification (see paragraphs [0078] – [0080], [0094], [0097] – [00100] and [00104] – [00106], and Applicant’s claims as filed) including “receiving, by a terminal device, indication information sent by a network device, the indication information indicating whether the network device supports offloading a data stream on an air interface bearer of the network device to an unlicensed frequency band; in response to determining that the network device supports offloading the data stream to the unlicensed frequency band, sending, by the terminal device, a system message request to the network device, wherein the system message request is used to request the network device to send a system message to the terminal device, and the system message is information for the terminal device to access 
Independent claim 23 containing similar limitations, is allowed for the same reasons as set forth above.  
	Applicant’s independent claim 34 recites, inter alia, a network device as defined in the specification (see paragraphs [0078] – [0079], [0081] – [0082], [0094], [0097] – [00100] and [00104] – [00106]) including “a transceiver, configured to: receive a system message request sent by a terminal device, wherein the system message request is used to request the network device to send a system message to the terminal device, and the system message is 
For the reasons set forth above, claims 1-2, 11, 23-24 and 34 (renumbered as claims 1-6) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413